Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 1 of 6 Page ID
                                 #:7224




                      EXHIBIT 16
  Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 2 of 6 Page ID
                                   #:7225

                                                                                    Northeast Case Management Center
                                                                                                         Heather Santo
                                                                                               Assistant Vice President
                                                                                     1301 Atwood Avenue, Suite 211N
                                                                                                   Johnston, RI 02919
                                                                                            Telephone: (866)293-4053
                                                                                                   Fax: (866)644-0234



October 14, 2019

Matthew C. Helland, Esq.
Nichols Kaster LLP
235 Montgomery Street
Suite 810
San Francisco, CA 94104
Via Email to: helland@nka.com

Timothy M. Freudenberger, Esq.
Carothers DiSante & Freudenberger, LLP
18300 Von Karman Avenue
Suite 800
Irvine, CA 92612
Via Email to: tfreud@cdflaborlaw.com

 Re: Individual Claimants – and – Respondent CoreLogic, Inc.

Dear Counsel:

This confirms an Administrative Conference Call was held on October 11, 2019. Matthew Helland and Daniel
Brome appeared on the call for the individual Claimants, and Amy Williams, Timothy Freudenberger, and
Kimberley Jansen appeared on the call for Respondent CoreLogic, Inc.

Respondent’s counsel confirmed that due to their position on the Unauthorized Practice of Law issue, CoreLogic,
Inc. will not participate in any arbitration proceeding if the locale is outside either California or Minnesota.

The AAA confirmed on September 9, 2019 that the Unauthorized Practice of Law issues are properly submitted to
either a Special Master, or to the individual arbitrators for determination, and are not properly submitted to the AAA
Administrative Review Council as requested by Respondent. Claimants reiterated on the October 11th conference
call that they do not agree to utilize a Special Master to determine the issue as it pertains to all cases.

Respondents further stated they will not submit any portion of the arbitrators’ compensation in the 111 cases with
other locales. Respondents confirmed they will advance the arbitrator’s compensation only for arbitrations held in
California or Minnesota.

AAA’s Employment Rules allow for an arbitration to proceed in the absence of a party or representative, and so
AAA invited Claimants’ counsel to advance the deposits for the arbitrators’ compensation in these cases, and seek
recovery of these amounts through the arbitrators’ awards. Claimants’ counsel confirms they are unwilling or
unable to advance deposits for the arbitrators’ compensation.

Because the AAA is not able to secure confirmation that the arbitrators will be compensated for their work, we are
administratively closing these 111 files. Please refer to Exhibit A for a complete list of cases being closed this date.
Individual letters confirming the closure of each case will be furnished under separate cover.
  Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 3 of 6 Page ID
                                   #:7226


Finally, as confirmed during the call, the AAA will not issue any refunds of filing fees for these cases.

Sincerely,

Tacy Zysk
Manager of ADR Services
Direct Dial: (401)431-4711
Email: TacyZysk@adr.org
Fax: (866)644-0234

Enclosure

cc: Kimberly M. Jansen, Esq.
Adriana Ceja
Bryan Schwartz, Esq.
Rachel Terp, Esq.
Amy Phillips
Daniel Brome, Esq.
Anne Kravitc
Brian E. Cole, Esq.
Amy S. Williams, Esq.
Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 4 of 6 Page ID
                                 #:7227
 EXHIBIT A- ADMINISTRATIVE CLOSINGS


       CaseId              Claimant             Respondent              State

   01-19-0002-6144   Gustavo Ahumada        CoreLogic; Inc. et al     New York
   01-19-0002-6149   Laura Allison          CoreLogic; Inc. et al    Pennsylvania
   01-19-0002-6152   Arthur Dale Austin     CoreLogic; Inc. et al      Florida
   01-19-0002-6159   Kenneth Barczak        CoreLogic; Inc. et al   South Carolina
                     Sandi Beckett
   01-19-0002-6163
                     (formerly Kalscheur)   CoreLogic; Inc. et al      Arizona
   01-19-0002-6165   Cliff Berliner         CoreLogic; Inc. et al    New Jersey
   01-19-0002-6167   Kathryn Bethune        CoreLogic; Inc. et al    Washington
   01-19-0002-6174   John Boksa             CoreLogic; Inc. et al      Illinois
   01-19-0002-6205   Shari Brownlee         CoreLogic; Inc. et al      Arizona
   01-19-0002-6206   Robert Brown           CoreLogic; Inc. et al     Michigan
   01-19-0002-6208   Sheryl Brown           CoreLogic; Inc. et al      Florida
   01-19-0002-6210   Charles Christiansen   CoreLogic; Inc. et al      Nevada
   01-19-0002-6211   Jordan Cohen           CoreLogic; Inc. et al    New Jersey
   01-19-0002-6213   Joshua Cohn            CoreLogic; Inc. et al      Oregon
   01-19-0002-6215   Pamela Cooper          CoreLogic; Inc. et al   North Carolina
   01-19-0002-6216   Pamela Cornwell        CoreLogic; Inc. et al      Arizona
   01-19-0002-6217   John Cosgrove          CoreLogic; Inc. et al       Texas
   01-19-0002-6223   Rhoda Crawford         CoreLogic; Inc. et al   Pennsylvania
   01-19-0002-6229   Jason Crockett         CoreLogic; Inc. et al      Florida
   01-19-0002-6231   Michael Cusmano        CoreLogic; Inc. et al      Florida
   01-19-0002-6375   Vincent Da Costa       CoreLogic; Inc. et al    Washington
   01-19-0002-6380   Andrea Deeds           CoreLogic; Inc. et al      Georgia
   01-19-0002-6382   Michael Dehn           CoreLogic; Inc. et al      Florida
   01-19-0002-6475   Damien del Fierro      CoreLogic; Inc. et al    Washington
   01-19-0002-6476   Samuel Denton          CoreLogic; Inc. et al    Tennessee
   01-19-0002-6482   Paul Diaz              CoreLogic; Inc. et al      Florida
   01-19-0002-6487   Mitchell Dorfman       CoreLogic; Inc. et al      Florida
   01-19-0002-6504   Deane Draper           CoreLogic; Inc. et al    Washington
   01-19-0002-6505   Jeffrey Duckett        CoreLogic; Inc. et al      Georgia
   01-19-0002-6510   Harry Edelman Jr.      CoreLogic; Inc. et al     Maryland
   01-19-0002-6522   Yvonne Everson         CoreLogic; Inc. et al   North Carolina
   01-19-0002-6525   John Face              CoreLogic; Inc. et al     Virginia
   01-19-0002-6530   Michael Feeney         CoreLogic; Inc. et al      Arizona
   01-19-0002-6534   Derek Fisher           CoreLogic; Inc. et al     Virginia
   01-19-0002-6537   Douglas Flomer         CoreLogic; Inc. et al    Washington
   01-19-0002-6541   Mitzi Forbes           CoreLogic; Inc. et al      Georgia
   01-19-0002-6544   Tammye Gaither         CoreLogic; Inc. et al      Georgia
Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 5 of 6 Page ID
                                 #:7228
 EXHIBIT A- ADMINISTRATIVE CLOSINGS


   01-19-0002-6608   Timothy Gamido         CoreLogic; Inc. et al    Washington
   01-19-0002-6609   Jadwick Graham         CoreLogic; Inc. et al      Georgia
   01-19-0002-6623   Christine Hale         CoreLogic; Inc. et al      Florida
   01-19-0002-6625   Lorette Harkrader      CoreLogic; Inc. et al      Florida
   01-19-0002-6626   William Hattaway       CoreLogic; Inc. et al      Florida
   01-19-0002-6627   Emilio Hernandez       CoreLogic; Inc. et al      Florida
   01-19-0002-6628   Martin Hoegen          CoreLogic; Inc. et al    Rhode Island
   01-19-0002-6630   William Hunter         CoreLogic; Inc. et al     Tennessee
   01-19-0002-6631   Dale Inman             CoreLogic; Inc. et al     Louisiana
   01-19-0002-6632   Bradley James          CoreLogic; Inc. et al   North Carolina
   01-19-0002-6634   Patricia Johnson       CoreLogic; Inc. et al      Virginia
   01-19-0002-6637   Clarence Lay           CoreLogic; Inc. et al      Illinois
   01-19-0002-6638   Kimberly Lear          CoreLogic; Inc. et al      Florida
   01-19-0002-6639   Nancy Leddy            CoreLogic; Inc. et al      Georgia
   01-19-0002-6640   Ingrid Leverett                                  Louisiana
                                            CoreLogic; Inc. et al
   01-19-0002-6641   Fengwen Liu            CoreLogic; Inc. et al     Maryland
   01-19-0002-6642   Kyle Long              CoreLogic; Inc. et al      Florida
   01-19-0002-6643   Chris Longmore         CoreLogic; Inc. et al     Missouri
   01-19-0002-6645   Steve Ludwig           CoreLogic; Inc. et al       Texas
   01-19-0002-6647   James Mahoney          CoreLogic; Inc. et al      Illinois
   01-19-0002-6648   Eugene Manzione        CoreLogic; Inc. et al     New York
   01-19-0002-6649   John Markert           CoreLogic; Inc. et al     Michigan
   01-19-0002-6651   Paul Marston           CoreLogic; Inc. et al   Massachusetts
   01-19-0002-6652   Octavio Martinez       CoreLogic; Inc. et al      Florida
   01-19-0002-6653   Patrick McCarthy       CoreLogic; Inc. et al     New York
   01-19-0002-6655   Rhonda McGee           CoreLogic; Inc. et al      Florida
   01-19-0002-6656   Kenneth Modenbach      CoreLogic; Inc. et al     Colorado
   01-19-0002-6657   Michael Mollema        CoreLogic; Inc. et al     Michigan
   01-19-0002-6659   Christian Napolitano   CoreLogic; Inc. et al      Florida
   01-19-0002-6661   Amy Nelson             CoreLogic; Inc. et al      Florida
   01-19-0002-6663   Linda Newman           CoreLogic; Inc. et al   South Carolina
   01-19-0002-6664   Traci Nichols          CoreLogic; Inc. et al     Tennessee
   01-19-0002-6665   Ricardo Obeso          CoreLogic; Inc. et al     Florida
   01-19-0002-6666   Delilah O'Brien        CoreLogic; Inc. et al     Florida
   01-19-0002-6668   Paul Oken              CoreLogic; Inc. et al     Arizona
   01-19-0002-6669   Evalyn Oreto           CoreLogic; Inc. et al     Florida
     11900026670     Charles Ozan           CoreLogic; Inc. et al    Oklahoma
   01-19-0002-6672   Thomas Parrish         CoreLogic; Inc. et al      Texas
   01-19-0002-6673   Daniel Pettit          CoreLogic; Inc. et al   Pennsylvania
Case 8:17-cv-02274-DOC-DFM Document 273-18 Filed 10/21/19 Page 6 of 6 Page ID
                                 #:7229
 EXHIBIT A- ADMINISTRATIVE CLOSINGS


   01-19-0002-6674   Donna Piascik        CoreLogic; Inc. et al   Pennsylvania
   01-19-0002-6684   David Rayppy         CoreLogic; Inc. et al      Nevada
   01-19-0002-6686   Jeffrey Reinsch      CoreLogic; Inc. et al    Tennessee
   01-19-0002-6687   Dustin Rhoades       CoreLogic; Inc. et al     Missouri
   01-19-0002-6688   Barbara Romagnano    CoreLogic; Inc. et al     Maryland
   01-19-0002-6689   Brian Rovillo        CoreLogic; Inc. et al      Florida
   01-19-0002-6690   Latrice Rush         CoreLogic; Inc. et al      Georgia
   01-19-0002-6691   Thomas Salimino      CoreLogic; Inc. et al      Florida
   01-19-0002-6692   William Sanderfer    CoreLogic; Inc. et al     Kentucky
   01-19-0002-6693   Robert Schuster      CoreLogic; Inc. et al   North Carolina
   01-19-0002-6695   Cory Self            CoreLogic; Inc. et al    Washington
   01-19-0002-6696   Michael Sell         CoreLogic; Inc. et al       Ohio
   01-19-0002-6697   Mark Servo           CoreLogic; Inc. et al    New Jersey
   01-19-0002-6699   John Snipes          CoreLogic; Inc. et al   North Carolina
   01-19-0002-6700   Jeffrey Spaniel      CoreLogic; Inc. et al     Colorado
   01-19-0002-6702   John Stewart         CoreLogic; Inc. et al       Texas
   01-19-0002-6703   John Sullivan        CoreLogic; Inc. et al      Florida
   01-19-0002-6706   Jean Swoboda         CoreLogic; Inc. et al      Illinois
   01-19-0002-6708   Rick Taylor          CoreLogic; Inc. et al       Texas
   01-19-0002-6709   Warren Thompson      CoreLogic; Inc. et al      Florida
   01-19-0002-6710   Darin Tompkins       CoreLogic; Inc. et al      Georgia
   01-19-0002-6712   Curtis Vester        CoreLogic; Inc. et al      Arizona
   01-19-0002-6714   Kent Voss            CoreLogic; Inc. et al     Missouri
   01-19-0002-6715   Joseph Whalen        CoreLogic; Inc. et al    New Jersey
   01-19-0002-6716   Chris Willis         CoreLogic; Inc. et al    Washington
   01-19-0002-6717   Christopher Wilson   CoreLogic; Inc. et al      Florida
   01-19-0002-6721   Nicolas Yonezuka     CoreLogic; Inc. et al    New Jersey
   01-19-0002-6722   Philip Zelazny       CoreLogic; Inc. et al      Illinois
   01-19-0002-9563   Carmen Folino        CoreLogic; Inc. et al       Florida
   01-19-0002-9565   David Brandt         CoreLogic; Inc. et al      Colorado
   01-19-0002-9567   Terry Darling        CoreLogic; Inc. et al     New Jersey
   01-19-0002-9945   Robin Stone          CoreLogic; Inc. et al       Texas
   01-19-0002-9948   Marcus Kent          CoreLogic; Inc. et al     Georgia
   01-19-0002-9952   Bradley Nelson       CoreLogic; Inc. et al    Washington
